Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 21, 2014

                                    No. 04-14-00533-CV

                                Kenneth W. ARTHUR, et al,
                                        Appellant

                                             v.

      UVALDE COUNTY APPRAISAL DISTRICT, Albert Mireles, Chief Appraiser,
                             Appellee

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2012-04-28619-TX
                          Honorable Watt Murrah, Judge Presiding


                                      ORDER
      The court reporter’s notification of late record is NOTED. The reporter’s record is due
on December 8, 2014. No further extensions.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court